AMENDMENT NUMBER TWO
to the
MASTER REPURCHASE AGREEMENT
and
PRICING SIDE LETTER,
each dated as of May 16, 2005
among
DB STRUCTURED PRODUCTS, INC.,
ASPEN FUNDING CORP.,
NEWPORT FUNDING CORP.,
ECC CAPITAL CORPORATION,
ENCORE CREDIT CORP.,
BRAVO CREDIT CORPORATION,
ECC SPV II,
ENCORE SPV II
and
BRAVO SPV II

This AMENDMENT NUMBER TWO TO MASTER REPURCHASE AGREEMENT AND PRICING SIDE LETTER
(this “Amendment”), is made and is effective as of this 28th day of February,
2006 (the “Amendment Number Two Effective Date”), among DB Structured Products,
Inc. (“DBSP”), Aspen Funding Corp. (“Aspen”), Newport Funding Corp. (“Newport”
and collectively with DBSP and Aspen, the “Buyers”), ECC Capital Corporation
(“ECC”), Encore Credit Corp. (“Encore”), Bravo Credit Corporation (“Bravo” and
collectively with ECC and Encore, the “Guarantors”), ECC SPV II (“ECC SPV”),
Encore SPV II (“Encore SPV”) and Bravo SPV II (“Bravo SPV” and collectively with
ECC SPV and Encore SPV, the “Sellers”).

R E C I T A L S

Guarantors, Sellers and Buyers entered into that certain Master Repurchase
Agreement dated as of May 16, 2005 (as amended, supplemented and otherwise
modified from time to time, the “Repurchase Agreement”) and pricing side letter
dated as of May 16, 2005 (the “Pricing Side Letter”).

Guarantors, Buyers and Sellers entered into that certain Amendment Number One to
the Repurchase Agreement and Pricing Side Letter dated August 18, 2005.

Guarantors, Buyers and Sellers each desire to further modify certain terms of
the Repurchase Agreement and Pricing Side Letter as set forth in this Amendment.

Guarantors, Buyers and Sellers each have agreed to execute and deliver this
Amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Repurchase Agreement and Pricing Side Letter, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to the following (all capitalized terms used, but not defined, herein
shall have the meanings ascribed to such terms in the Repurchase Agreement or
Pricing Side Letter, as applicable):

1. Amendments. Upon the execution of this Amendment by each party hereto and
effective as of the Amendment Number Two Effective Date:



  (a)   With respect to the Repurchase Agreement:



  (i)   Section 2 (Definitions and Interpretations) of the Repurchase Agreement
is hereby amended by adding the following new definition immediately following
the definition of “First Lien Loan”:

“Forty Year Mortgage Loan” means a Loan with a forty year amortization period
but which becomes due and payable in full at the end of the thirtieth year.”



  (ii)   Section (t) of Exhibit B to the Agreement is hereby amended by deleting
Section (t) in it’s entirety and replacing it with the following:

“(t) Origination; Payment Terms. At the time the Loan was originated, the
originator was a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act or a
savings and loan association, a savings bank, a commercial bank or similar
banking institution which is supervised and examined by a Federal or State
authority. No Loan contains terms or provisions which would result in negative
amortization. Except for Interest Only Loans, principal payments on the Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Loan. The Mortgage Interest Rate is adjusted, with respect to
adjustable rate Loans, on each Adjustment Date to equal the applicable Index
plus the Gross Margin (rounded up or down to the nearest 0.125%), subject to the
Maximum Mortgage Interest Rate. The Note is payable on the first day of each
month in equal monthly installments of principal and interest (except for
Interest Only Loans during the interest only period and for Forty Year Mortgage
Loans), which, with respect to a fixed rate Mortgage Loan, are sufficient to
fully amortize the original principal balance over the original term thereof and
to pay interest at the related Mortgage Interest Rate, and which installments of
interest, with respect to an Adjustable Rate Mortgage Loan, are subject to
change due to the adjustments to the Mortgage Interest Rate on each Adjustment
Date, with interest calculated and payable in arrears, sufficient to amortize
the Loan fully by the stated maturity date, over an original term of not more
than thirty (30) years (except for Forty Year Mortgage Loans) from commencement
of amortization. The Due Date of the first payment under the Note is no more
than sixty (60) days from the date of the Note.”



  (iii)   Section (nnn) of Exhibit B to the Agreement is hereby by deleting
Section (nnn) in its entirety and replacing it with the following:

“(nnn) Balloon Loans. Except for certain Second Lien Mortgage Loans and Forty
Year Mortgage Loans originated by Originators, no Loan is a Balloon Loan.”

(b) With respect to the Pricing Side Letter:



  (i)   Section (x)(l) of the definition of Eligible Loan shall be deleted in
its entirety and replaced with the following language:

“(l) 40% of the Maximum Aggregate Purchase Price, with respect to the aggregate
amount of Purchased Loans that are Interest-Only Loans and Forty Year Mortgage
Loans.”

2. Representations and Warranties. Each of the Sellers and Guarantors hereby
represents and warrants that (a) it has the power and is duly authorized to
execute and deliver this Amendment, (b) this Amendment has been duly authorized,
executed and delivered, (c) it is and will continue to be duly authorized to
perform its obligations under the Program Documents, (d) the execution, delivery
and performance by it of this Amendment does not and will not require any
consent or approval, which has not already been obtained, from any Governmental
Authority, equityholder or any other Person, (e) the execution, delivery and
performance by it of this Amendment shall not result in the breach of, or
constitute a default under, any material agreement or instrument to which it is
a party and (f) this Amendment and each of the Program Documents (after giving
effect to this Amendment) to which it is a party constitutes its legal, valid
and binding obligations, enforceable against it in accordance with their
respective terms, except as limited by bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium and other similar laws (whether statutory,
regulatory or decisional) and general equitable principles affecting creditors’
rights and remedies regardless of whether such enforceability is considered in a
proceeding in equity or at law. The Sellers represent and warrant that no
Default or Event of Default has occurred. Each of the Seller and Guarantor
represents and warrants that it is in compliance with all provisions and terms
of the Repurchase Agreement and each other Program Document to which it is a
party and by which it may be bound.

3. Expenses. Sellers shall promptly reimburse Buyers for all out-of-pocket costs
and expenses of Buyers in connection with the preparation, execution and
delivery of this Amendment (including, without limitation, the fees and expenses
of counsel for Buyers).

4. Entire Agreement; No Other Changes. This Amendment supersedes and integrates
all previous negotiations, contracts, agreements and understandings between the
parties with respect to the subject matter hereof, and it contains the entire
final agreement of the parties. Except as expressly modified or amended in this
Amendment, all of the terms, covenants, provisions, agreements and conditions of
the Repurchase Agreement and the Pricing Side letter are hereby ratified and
confirmed in every respect and shall remain unmodified and unchanged and shall
continue in full force and effect.

5. Severability. If any provision of this Amendment is declared invalid by any
court of competent jurisdiction, such invalidity shall not affect any other
provision of this Amendment, and this Amendment shall be enforced to the fullest
extent permitted by law.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

7. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES
HERETO EACH HEREBY WAIVE THE RIGHT OF A TRIAL BY JURY IN ANY LITIGATION ARISING
HEREUNDER.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment Number Two to Master Repurchase Agreement and
Pricing Side Letter as of the date first written above.

ECC SPV II, as Seller
By: ECC Capital Corporation, as Administrator

By: /s/ WilliamE.Moffatt
Name: William E. Moffatt
Title: Director, Warehouse Lending



ENCORE SPV II, as Seller
By: Encore Credit Corp., as Administrator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Director, Warehouse Lending



BRAVO SPV II, as Seller
By: Bravo Credit Corporation, as Administrator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Director, Warehouse Lending



ECC CAPITAL CORPORATION, as Originator and Guarantor

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Director, Warehouse Lending



ENCORE CREDIT CORP., as Guarantor and Originator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Director, Warehouse Lending



BRAVO CREDIT CORPORATION, as Guarantor and Originator

By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Director, Warehouse Lending




DB STRUCTURED PRODUCTS, INC., as Buyer and Agent, as applicable

By: /s/ Frank Byrne
Name: Frank Byrne
Title: Managing Director


By: /s/ Vincent D’Amore
Name: Vincent D’Amore
Title: Authorized Signatory

ASPEN FUNDING CORP., as Buyer and Agent, as applicable

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President



NEWPORT FUNDING CORP., as Buyer and Agent, as applicable

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President

2